DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 07/31/2019. Claims 1-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements submitted on 07/31/2019, 09/06/2019, and 12/02/2020 are all in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following in claim 14:
•	“a receiver configured to receive an ADS-B message indicating an identifier of an aircraft and indicating a position of the aircraft.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See instant paragraph [0027]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 14, and 19:
Step 1: Claim 1 is directed towards a method for verifying aircraft position information based on ADS-B messages. Claim 14 is directed to the corresponding apparatus, and claim 19 is directed to the corresponding computer-readable storage device.
Step 2A, prong 1: Claims 1, 14, and 19 recite the abstract concept of verifying aircraft position information based on ADS-B messages. This abstract idea is described at least in claims 1, 14, and 19 by the mental process steps of accessing a tamper-resistant distributed public ledger of authenticated flight plan data to determine whether flight plan data associated with an identifier is stored in the ledger, comparing a position of an aircraft to a flight path indicated by flight plan data, and selecting a characteristic of an icon corresponding to the aircraft. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally accessing the ledger, determining whether flight plan data associated with an identifier is stored in the ledger, comparing the position of the aircraft to a flight path indicated by flight plan data, and selecting a characteristic of an icon corresponding to the aircraft. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 14, and 19, other than reciting “a processor,” nothing in the steps of accessing a tamper-resistant distributed public ledger of authenticated flight plan data to determine whether flight plan data associated with an identifier is stored in the ledger, comparing a position of an aircraft to a flight path indicated by flight plan data, and selecting a characteristic of an icon corresponding to the aircraft precludes the idea from practically being performed in the human mind. For example, if not for the “a processor” language, the claim encompasses a human operator manually accessing the ledger, determining whether flight plan data associated with an identifier is stored in the ledger, comparing the 
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a step of receiving an ADS-B message indicating an identifier and a position of an aircraft. This step is considered insignificant extra-solution activity, as it simply gathers data necessary for performing the abstract idea. Similarly, the recited step of displaying an icon at a location corresponding to the aircraft’s positon is considered insignificant extra-solution activity, as it simply outputs data necessary for performing the abstract idea. These additional steps amount to necessary data gathering and data output wherein all uses of the abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Claim 14 recites a processor which is a generic computer component (see instant Specification ¶ 38 and FIG. 2) that is simply employed as a tool to perform the accessing, comparing, and selecting portions of the abstract idea (See MPEP 2106.05(f)). Claim 14 also recites that a receiver is configured to receive an ADS-B message indicating an identifier and a position of an aircraft. This step is considered insignificant extra-solution activity, as it simply gathers data necessary for performing the abstract idea. Similarly, the recited step of a display device displaying the icon is considered insignificant extra-solution activity, as it simply outputs data necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Claim 19 recites a computer-readable storage device storing instructions and a processor which are generic computer components (see instant Specification ¶ 38 and FIG. 2) that are employed as tools to perform the accessing, comparing, and selecting portions of the abstract idea (See MPEP 2106.05(f)). Claim 19 also recites that the processor receives an ADS-B message indicating an identifier and a position 
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 14, and 19 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 14, and 19 are not patent-eligible.
Regarding claims 2-13, 15-18, and 20:
Dependent claims 2-13, 15-18, and 20 only recite limitations further defining the mental process and recite further data output (i.e. transmitting a message to a flight management system to confirm the position of an aircraft). These limitations are considered mental process steps and additional steps that amount to necessary data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-13, 15-18, and 20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 5-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUBRAMANIAN (US 2019/0280871 A1), hereinafter SUBRAMANIAN, in view of SHABTAI et al. (US 2019/0042748 A1), hereinafter SHABTAI.
	Regarding claim 1:
		SUBRAMANIAN discloses the following limitations:
“A method of verifying aircraft position information based on automatic dependent surveillance broadcast (ADS-B) messages.” (See at least SUBRAMANIAN ¶¶ 9-18 and FIG. 2, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.”  These sections then disclose a system that implements a process of “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” and validating and authenticating the information on the ledger.)
“the method comprising: receiving an ADS-B message indicating an identifier of an aircraft and indicating a position of the aircraft.” (See at least SUBRAMANIAN ¶¶ 3-4 and 9, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” The “flight identification” reads on the “identifier of an aircraft” recited in the claim limitation.)
“accessing a tamper-resistant distributed public ledger of authenticated flight plan data to determine whether flight plan data associated with the identifier is stored in the tamper-resistant distributed public ledger.” (See at least “using blockchain technology to transmit, distribute, and maintain an immutable ledger or record of communication transactions of all information exchanged using ADS-B between vehicles.” The ledger is broadcast to “nodes” such as the aircraft in the system so that the information can be validated and authenticated.)
“conditioned upon a determination that the flight plan data is stored in the tamper-resistant distributed public ledger, comparing the position to a flight path indicated by the flight plan data.” (See at least SUBRAMANIAN ¶¶ 9-15 and 22-23, which disclose that the “method treats each individual aircraft as a node,” and that the method involves “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions by a validation module, each block comprising a set of states and other information pertaining to one of the other nodes in the network” and “implementing a consensus algorithm to validate and authenticate the updated local copy of the distributed ledger.” Once the information is validated, a “validation module replaces whole or part of the existing local copy of the distributed ledger with at least a part of the received whole or part of the validated and authenticated local copy of the distributed ledger.”)
SUBRAMANIAN does not specifically disclose the following limitations. However, SHABTAI does teach these limitations:
“selecting a characteristic of an icon corresponding to the aircraft based on a determination whether the position corresponds to the flight path.” (See at least SHABTAI ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying an icon, where “the color of the icon indicates the anomaly level,” and where anomalies are “deviations from the legitimate flight path.” The “color of the icon” reads on the “characteristic of an icon” recited in the claim limitation.)
“and displaying, on a display device and based on the characteristic, the icon at a location corresponding to the position.” (See at least SHABTAI ¶ 109 and FIG. 10, which disclose displaying the icons, where each “icon indicates the location of the aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by SHABTAI, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least SHABTAI ¶ 109.)
	Regarding claim 5:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 1,” and SHABTAI further discloses “wherein the position corresponds to the flight path based on the position being within a threshold distance of an expected position along the flight path.” (See at least SHABTAI ¶¶ 2, 26, 57, 76-82, 86-87, and 104, which disclose the identification of “deviations from the legitimate flight path (i.e., anomalies)” based on a set “threshold value for an anomalous window.” The system uses four points along each flight path during the analysis to determine whether the information received in the messages could be legitimate.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by setting a threshold value for determining whether a reported flight path deviated from the legitimate flight path as taught by SHABTAI, because this provides a way that “aircraft can autonomously evaluate received ADS-B messages and identify deviations from the legitimate flight path (i.e., anomalies)” which could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least SHABTAI ¶ 2.)
	Regarding claim 6:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 1,” and SUBRAMANIAN further discloses “wherein the ADS-B message is not encrypted when received.” (See at least SUBRAMANIAN ¶ 9, which discloses that the broadcasted ADS-B messages are “unauthenticated and unencrypted.”)
	Regarding claim 7:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 1,” and SHABTAI further discloses “wherein the characteristic comprises a color, a border, a shading, a size, a shape, or a combination thereof, of the icon.” (See at least SHABTAI ¶¶ 2, 107, and 109, which disclose that “the color of the icon indicates the anomaly level.”)
Note that under the broadest reasonable interpretation (BRI) of claim 7, consistent with the specification, the characteristic comprising “a color, a border, a shading, a size, a shape, or a combination thereof, of the icon” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a color” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by choosing a certain color for the icon based on the anomaly level as taught by SHABTAI, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information regarding the anomaly level. (See at least SHABTAI ¶ 109.)
Regarding claim 8:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 1,” and SUBRAMANIAN further discloses “wherein entries in the tamper-resistant distributed public ledger are not encrypted.” (See at least SUBRAMANIAN ¶¶ 9, 43, and 45-46, which disclose that although it is an option to encrypt the ledger’s blocks of ADS-B message transactions, the disclosed system does not require them to be encrypted.)
Regarding claim 9:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 1,” and SUBRAMANIAN further discloses “wherein each entry in the tamper-resistant distributed public ledger includes flight plan data for one or more aircraft...” (See at least SUBRAMANIAN ¶¶ 9-18 and FIG. 2, which disclose that the ledger contains blocks of ADS-B transactions, “each block comprising a set of states and other information pertaining to one of the other nodes in the network.” The “nodes” read on the “one or more aircraft,” and the “set of states and other information” pertaining to these nodes reads on the “flight plan data” recited in the claim limitation.)
SUBRAMANIAN does not specifically disclose “wherein each entry… includes flight plan data for one or more aircraft during a particular time period.” However, SHABTAI does teach this limitation. (See at least SHABTAI ¶ 90 and FIG. 5, which discloses that ADS-B reports are shown on a display, and that each “arrow (501, 502, 503, 504) in the image represents an aggregation of ADS-B reports of an aircraft within a specific time period.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by “heading of the aircraft,” “altitude of the aircraft,” “distance traveled by the aircraft within the time period,” and the “reputation score derived for this aircraft.” (See at least SHABTAI ¶ 90.)
	Regarding claim 10:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 9,” and SUBRAMANIAN further discloses “wherein the flight plan data for a particular aircraft specifies a corresponding point of arrival, a corresponding point of departure, a corresponding flight path, a corresponding altitude, or a combination thereof.” (See at least SUBRAMANIAN ¶ 46, which discloses that a transaction that needs to be verified could contain “latitude, longitude and altitude data of the sender and the receiver nodes.” The “altitude data” reads on the “corresponding altitude” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, the flight plan specifying “a corresponding point of arrival, a corresponding point of departure, a corresponding flight path, a corresponding altitude, or a combination thereof” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a corresponding altitude” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 11:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 9,” and SUBRAMANIAN further discloses “wherein each entry in the tamper-resistant distributed public ledger further includes a hash value corresponding to a previous entry in the tamper-resistant “block,” and that a “block is connected to a previous block using a cryptographic hash.”)
	Regarding claim 12:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 1,” and SUBRAMANIAN further discloses “wherein entries in the tamper-resistant distributed public ledger are generated by a flight management system conditioned upon an authentication of corresponding flight plan data by the flight management system.” (See at least SUBRAMANIAN ¶¶ 9-18 and FIG. 2, which disclose that the system broadcasts “a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” to the nodes as part of the process of validating and authenticating the information on the ledger.)
	Regarding claim 13:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 12,” and SUBRAMANIAN further discloses “wherein the flight management system maintains the tamper-resistant distributed public ledger in accordance with an entry adding scheme.” (See at least SUBRAMANIAN ¶¶ 9-18 and FIG. 2, which disclose that the system has a specific process of broadcasting the ledger to nodes so that each block can be validated and authenticated before it is added to the ledger.)
	Regarding claim 14:
		SUBRAMANIAN discloses the following limitations:
“An apparatus for verifying aircraft position information based on automatic dependent surveillance broadcast (ADS-B) messages.” (See at least SUBRAMANIAN ¶¶ 9-18 and FIG. 2, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.”  These sections then disclose a system that implements a process of “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” and validating and authenticating the information on the ledger.)
“the apparatus comprising: a receiver configured to receive an ADS-B message indicating an identifier of an aircraft and indicating a position of the aircraft.” (See at least SUBRAMANIAN ¶¶ 3-4 and 9, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” The “flight identification” reads on the “identifier of an aircraft” recited in the claim limitation.)
“a processor coupled to the receiver and configured to: access a tamper-resistant distributed public ledger of authenticated flight plan data to determine whether flight plan data associated with the identifier is stored in the tamper-resistant distributed public ledger.” (See at least SUBRAMANIAN ¶¶ 2, 9-18, 45, and FIG. 2, which disclose a system “using blockchain technology to transmit, distribute, and maintain an immutable ledger or record of communication transactions of all information exchanged using ADS-B between vehicles.” The ledger is broadcast to “nodes” such as the aircraft in the system so that the information can be validated and authenticated.)
“conditioned upon a determination that the flight plan data is stored in the tamper-resistant distributed public ledger, compare the position to a flight path indicated by the flight plan data.” (See at least SUBRAMANIAN ¶¶ 9-15 and 22-23, which disclose that the “method treats each individual aircraft as a node,” and “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions by a validation module, each block comprising a set of states and other information pertaining to one of the other nodes in the network” and “implementing a consensus algorithm to validate and authenticate the updated local copy of the distributed ledger.” Once the information is validated, a “validation module replaces whole or part of the existing local copy of the distributed ledger with at least a part of the received whole or part of the validated and authenticated local copy of the distributed ledger.”)
SUBRAMANIAN does not specifically disclose the following limitations. However, SHABTAI does teach these limitations:
“and select a characteristic of an icon corresponding to the aircraft based on a determination whether the position corresponds to the flight path.” (See at least SHABTAI ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying an icon, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.” The “color of the icon” reads on the “characteristic of an icon” recited in the claim limitation.)
“and a display device coupled to the processor and configured to display the icon based on the characteristic and at a location corresponding to the position.” (See at least SHABTAI ¶ 109 and FIG. 10, which disclose displaying the icons, where each “icon indicates the location of the aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by displaying an icon that indicates an aircraft’s position and whether it “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least SHABTAI ¶ 109.)
	Regarding claim 16:
SUBRAMANIAN in combination with SHABTAI discloses the “apparatus of claim 14,” and SUBRAMANIAN further discloses “a memory configured to store at least a portion of the tamper-resistant distributed public ledger.” (See at least SUBRAMANIAN ¶¶ 21-27, 39, and 45, which disclose that the processing elements include storage or memory since they have to store at least a portion of the distributed ledger as part of the authentication process.)
	Regarding claim 17:
SUBRAMANIAN in combination with SHABTAI discloses the “apparatus of claim 14,” and SUBRAMANIAN further discloses “wherein the receiver, the processor, and the display device are integrated within a second aircraft.” (See at least SUBRAMANIAN ¶¶ 9-18, which disclose that the validation and authentication process can happen among a plurality of nodes, and that each aircraft can be considered a node. Each node receives “a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” and implements “a consensus algorithm to validate and authenticate the updated local copy of the distributed ledger.”
Although SUBRAMANIAN does not specifically disclose that the system includes a display device, SHABTAI does disclose this portion of the claim limitation. See at least SHABTAI ¶¶ 107, 109, and FIG. 10, which disclose a device capable of displaying icons that convey information about the ADS-B messages.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by including a device capable of displaying an icon that indicates an aircraft’s “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least SHABTAI ¶ 109.)
	Regarding claim 18:
SUBRAMANIAN in combination with SHABTAI discloses the “apparatus of claim 14,” and SUBRAMANIAN further discloses “wherein the receiver, the processor, and the display device are integrated within or coupled to an air traffic control station.” (See at least SUBRAMANIAN ¶¶ 9-18, which disclose that the validation and authentication process can happen among a plurality of nodes, and that a “node can also be a ground based server, IoT device, embedded computer or chip or a cloud based server that is modified to take part in the validation process.” “The solution guarantees high throughput of validated transactions into a distributed, open (or closed) ledger that can be implemented efficiently in ADS-B devices as well as ground stations.” A “ground station” would read on the “air traffic control station” recited in the claim limitation.
Although SUBRAMANIAN does not specifically disclose that the system includes a display device, SHABTAI does disclose this portion of the claim limitation. See at least SHABTAI ¶¶ 107, 109, and FIG. 10, which disclose a device capable of displaying icons that convey information about the ADS-B messages.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by including a device capable of displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by SHABTAI, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least SHABTAI ¶ 109.)
	Regarding claim 19:
		SUBRAMANIAN discloses the following limitations:
“A computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations.” (See at least SUBRAMANIAN ¶¶ 21-27, 39, and 45, which disclose the use of a “a non-transitory machine-readable medium storing a non-transitory, tangible computer program product comprising computer program code which when executed causes a validation module in at least one node of a network to perform operations.”) 
“receiving an automatic dependent surveillance broadcast (ADS-B) message indicating an identifier of an aircraft and indicating a position of the aircraft.” (See at least SUBRAMANIAN ¶¶ 3-4 and 9, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” The “flight identification” reads on the “identifier of an aircraft” recited in the claim limitation.)
“accessing a tamper-resistant distributed public ledger of authenticated flight plan data to determine whether flight plan data associated with the identifier is stored in the tamper-resistant distributed public ledger.” (See at least SUBRAMANIAN ¶¶ 2, 9-18, and FIG. 2, which disclose “using blockchain technology to transmit, distribute, and maintain an immutable ledger or record of communication transactions of all information exchanged using ADS-B between vehicles.” The ledger is broadcast to “nodes” such as the aircraft in the system so that the information can be validated and authenticated.)
“conditioned upon a determination that the flight plan data is stored in the tamper- resistant distributed public ledger, comparing the position to a flight path indicated by the flight plan data.” (See at least SUBRAMANIAN ¶¶ 9-15 and 22-23, which disclose that the “method treats each individual aircraft as a node,” and that the method involves “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions by a validation module, each block comprising a set of states and other information pertaining to one of the other nodes in the network” and “implementing a consensus algorithm to validate and authenticate the updated local copy of the distributed ledger.” Once the information is validated, a “validation module replaces whole or part of the existing local copy of the distributed ledger with at least a part of the received whole or part of the validated and authenticated local copy of the distributed ledger.”)
SUBRAMANIAN does not specifically disclose the following limitations. However, SHABTAI does teach these limitations:
“selecting a characteristic of an icon corresponding to the aircraft based on a determination whether the position corresponds to the flight path.” (See at least SHABTAI ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying an icon, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.” The “color of the icon”
“and initiating display, on a display device and based on the characteristic, of the icon at a location corresponding to the position.” (See at least SHABTAI ¶ 109 and FIG. 10, which disclose displaying the icons, where each “icon indicates the location of the aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by SHABTAI, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least SHABTAI ¶ 109.)
	Regarding claim 20:
SUBRAMANIAN in combination with SHABTAI discloses the “computer-readable storage device of claim 19,” and SHABTAI further discloses “wherein the authenticated flight plan data corresponds to a particular geographic region.” (See at least SHABTAI ¶¶ 25, 49, and 58, which disclose “analyzing the geographic image of airplanes in a specific geolocation and analyzing the airplanes behavior in that area for example: the average altitude, the proximity between planes, etc.” The “specific geolocation” reads on the “particular geographic region” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by collecting data from aircraft in a certain geolocation as taught by SHABTAI, because this allows a model to be created that compares the aircraft data with each other in order to “detect anomalous reports.”
Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SUBRAMANIAN in combination with SHABTAI as applied to claims 1 and 14 above, and further in view of Horvath et al. (US 6,469,660 B1), hereinafter Horvath.
Regarding claim 2:
SUBRAMANIAN in combination with SHABTAI discloses the “method of claim 1,” but does not specifically disclose “conditioned upon a determination that the position fails to correspond to the flight path or that the flight plan data is not stored in the tamper-resistant distributed public ledger, transmitting a message to a flight management system to confirm the position of the aircraft.” However, SHABTAI in combination with Horvath does teach this limitation. (See at least SHABTAI ¶¶ 2, 61, an 86-87, which disclose the identification of “deviations from the legitimate flight path (i.e., anomalies),” which reads on the “determination that the position fails to correspond to the flight path” as recited in the claim limitation. SHABTAI does not specifically disclose “transmitting a message to a flight management system to confirm the position of the aircraft,” but Horvath does disclose this portion of the limitation. See at least Horvath col. 3 ll. 33-56 and col. 5 l. 41-col. 6 l. 3, which disclose that as a result of integrity loss or degradation, the system will send a message alerting this change in integrity in an attempt to lead to a “re-acquisition or improvement” of the signal. When the integrity is reestablished, the system can continue to monitor the transmitted data which includes the aircraft’s position.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by identifying “deviations from the legitimate flight path (i.e., anomalies)” as taught by SHABTAI, because these anomalies could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least SHABTAI ¶ 2.)
“re-acquisition or improvement” of the signal. (See at least Horvath col. 3 ll. 33-56 and col. 5 l. 41-col. 6 l. 3.)
	Regarding claim 3:
SUBRAMANIAN in combination with SHABTAI and Horvath discloses the “method of claim 2,” and Horvath further discloses “in response to receipt of a message confirming the position of the aircraft, modifying the characteristic of the icon.” (See at least Horvath col. 3 ll. 33-56 and col. 5 l. 41-col. 6 l. 3, which disclose “displaying changes in the icon displayed which are intended to communicate changes in signal integrity.” For example, “the re-acquisition or improvement of a target signal is sensed by the inventive system. In one embodiment of the inventive system, the target icon changes if target data integrity improves and has not degraded for a period of three seconds.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN in combination with SHABTAI by modifying the icon in response to a change in signal integrity as taught by Horvath, because changing “the target icon alerts the flight crew to changes in data integrity,” which could lead to a “re-acquisition or improvement” of the signal. (See at least Horvath col. 3 ll. 33-56 and col. 5 l. 41-col. 6 l. 3.)
Regarding claim 4:
SUBRAMANIAN in combination with SHABTAI and Horvath discloses the “method of claim 2,” and SHABTAI in combination with Horvath further discloses “in response to receipt of a “aircraft can autonomously evaluate received ADS-B messages and identify deviations from the legitimate flight path (i.e., anomalies).” The identification of an anomalous message reads on “receipt of a message indicating that… the position is incorrect” as recited in the claim limitation. SHABTAI does not specifically disclose “removing the icon” in response to this. However, Horvath does teach this portion of the limitation. See at least Horvath col. 6 ll. 6-44, which disclose that “the target icon is typically removed from the display when a target signal is lost.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by identifying “deviations from the legitimate flight path (i.e., anomalies)” as taught by SHABTAI, because these anomalies could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least SHABTAI ¶ 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN in combination with SHABTAI by removing the icon if the target signal is lost as taught by Horvath, because changing “the target icon alerts the flight crew to changes in data integrity,” which could lead to a “re-acquisition or improvement” of the signal. (See at least Horvath col. 3 ll. 33-56 and col. 5 l. 41-col. 6 l. 3.)
Regarding claim 15:
SUBRAMANIAN in combination with SHABTAI discloses the “apparatus of claim 14,” but does not specifically disclose “a transmitter configured to, conditioned on a determination that the position fails to correspond to the flight path or that the flight plan data is not stored in the tamper-resistant distributed public ledger, transmit a message to a flight management system to “deviations from the legitimate flight path (i.e., anomalies),” which reads on the “determination that the position fails to correspond to the flight path” as recited in the claim limitation. SHABTAI does not specifically disclose “transmitting a message to a flight management system to confirm the position of the aircraft,” but Horvath does disclose this portion of the limitation. See at least Horvath col. 3 ll. 33-56 and col. 5 l. 41-col. 6 l. 3, which disclose that as a result of integrity loss or degradation, the system will send a message alerting this change in integrity in an attempt to lead to a “re-acquisition or improvement” of the signal. When the integrity is reestablished, the system can continue to monitor the transmitted data which includes the aircraft’s position.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN by identifying “deviations from the legitimate flight path (i.e., anomalies)” as taught by SHABTAI, because these anomalies could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least SHABTAI ¶ 2.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ADS-B message validation method disclosed by SUBRAMANIAN in combination with SHABTAI by transmitting an alert message when there is a loss or degradation in signal integrity as taught by Horvath, because this can alert the flight crew and lead to a “re-acquisition or improvement” of the signal. (See at least Horvath col. 3 ll. 33-56 and col. 5 l. 41-col. 6 l. 3.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662                                                                    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662